DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
Claims 11-20 are withdrawn; claims 1, 4 and 6-9 are cancelled; new claim 22 is added; claims 2-3, 5, 10 and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 21 June 2022, with respect to the rejections under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 21 and its dependent claims under 35 USC 101 has been withdrawn. 
The Applicant argues (pages 12-19, “Remarks”) the amended subject matter. These will be addressed below in the prior art rejections.

Claim Rejections - 35 USC § 112
In view of the amendments received 21 June 2022, the Examiner withdraws the rejection of claim 5 under 35 USC 112(b) or 35 USC 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallant et al (U.S. 5,305, 202). Gallant discloses (col. 4, lines 44-59) collecting a first data set in real time (col. 11, lines 35-52; claim 22) of electrical activity of a patient's heart over a sequence of sampling times via sensors external to the patient (Figure 1 of Gallant shows a computer; Gallant discloses ECG system 10, which is considered to be external); generating (Figures 4-5) a two-dimensional ECG trace in real time (col. 11, lines 35-52; claim 22) consisting of a line only in two dimensions along X and Y axes from the first data set of electrical activity; collecting (col. 12, line 66-col. 13, line 35)  a second data set in real time (col. 11, lines 35-52; claim 22) that is associated with but different from the first data set of electrical activity via the sensors external to the patient; and generating visual indicators (Figure 5) from the second data set and embedding the visual indicators in real time on the line of the ECG trace only in two dimensions within the X and Y axes in an enhanced two-dimensional ECG trace chart consisting of two dimensions (“The template 50 allows simultaneous display of single or dual channel full size beat waveforms 54 to be viewed in the superimposition box 51 thereof.  A calibration pulse reference box 52 is located directly adjacent to box 51 and allows display of reference calibration pulses 53 in a position adjacent the superimposed beats 54 corresponding to the channel from which the calibration pulse 53 was extracted.  The superimposed ECG waveforms 54 in the superimposition box 51 correspond to the ECG waveforms shown in the "8 second strip" window 55.”).
Regarding claim 5, Gallant discloses (col. 14, lines 40-54) selecting, for the second data set, varying measurements from measurements of S-Waves (ST segment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al (U.S. 5,305, 202) in view of Neuman (Neuman, M. R. (2000, “Biopotential Electrodes”, J.D. Bronzino Ed., Second Edition, CRC Press LLC, Boca Raton). Gallant discloses the claimed invention except for electrodes located on a distal end of a medical tool. Neuman, however, discloses (Figure 48.5, pp. 9-10) the use of electrodes within a body, on a distal end (a), since these types of electrodes “are generally smaller than skin surface electrodes and do not require special electrolytic coupling fluid, since natural body fluids serve this function.”
Gallant and Neuman both disclose methods for collecting medical data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallant’s 2D display with Neuman’s internal electrode, in order to provide a more compact system with fewer fluid components.
Regarding claim 3, Neuman discloses (48.3; p. 6) sensors disposed on a body surface of a patient so that “The integrity of the skin is not compromised when these electrodes are applied, and they can be used for short-term diagnostic recording such as taking a clinical electrocardiogram or long-term chronic recording such as occurs in cardiac monitoring.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallant’s 2D display with Neuman’s body surface sensors in order to keep the patient’s skin intact for greater patient safety and comfort.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al (U.S. 5,305, 202). Gallant discloses the claimed invention but does not disclose expressly the visual indicators alter at least one of a color, shading or thickness of the ECG trace (claim 10) or alter a color of the ECG trace (claim 22). It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the visual indication as taught by Gallant, with the altered visual indicators of color, shading or thickness of the ECG trace, because the applicant has not disclosed the alteration of color, shading or thickness provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the visual indicators as taught by Gallant, because Gallant is able to depict notations in real time of two data sets simultaneously as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Gallant’s method to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792